Citation Nr: 0218596	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  96-43 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected ptosis of the right eyelid, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an effective date earlier than April 
26, 1996 for the grant of service connection for 
disfigurement of the right eyelid.

(The issues of entitlement to an increased rating in 
excess of 20 percent for the service connected left 
hemiparesis and entitlement to special monthly 
compensation benefits based on the loss of use of the 
right eye will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1962 to 
February 1964.

This appeal arises from a June 1996 rating decision of the 
Indianapolis, Indiana Regional Office (RO), which denied 
claims for a rating in excess of 30 percent for ptosis of 
the right eyelid and a rating in excess of 20 percent for 
left hemiparesis.  By rating decision in July 2000, 
entitlement to special monthly compensation was denied and 
service connection for disfigurement of the right eyelid 
was granted.  An effective date of April 26, 1996 was 
assigned.  The veteran has perfected an appeal as to the 
special monthly compensation claim and the claim for the 
assignment of an effective date earlier than April 26, 
1996 for the grant of service connection for disfigurement 
of the right eyelid.

The Board is undertaking additional development on the 
issues of entitlement to an increased rating in excess of 
20 percent for the service connected left hemiparesis and 
entitlement to special monthly compensation based on the 
loss of use of the right eye pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9 (a) (2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  

The veteran testified before the undersigned member of the 
Board at an October 2002 videoconference hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's ptosis of the right eyelid is currently 
manifested by a completely obscured pupil.

3.  The veteran's left eye is not service connected and he 
is not blind in the left eye.

4.  By rating decision in August 1964, service connection 
was granted for residuals of a gunshot wound of the head 
to include ptosis which was evaluated as 30 percent 
disabling.

5.  A claim for an evaluation in excess of 30 percent for 
the service connected ptosis of the right eyelid was 
received on April 26, 1996.  

6.  On September 3, 1999, a claim was received for service 
connection for disfigurement of the right eyelid.

7.  By rating decision in July 2000, service connection 
was granted for disfigurement of the right eyelid.

8.  An effective date of April 26, 1996 was assigned as 
the veteran had continuously pursued a claim for right eye 
disability since that time.

9.  The record contains no statement or communication from 
the veteran or his representative prior to 26 April 1996 
which indicates an intent to apply for service connection 
for disfigurement of the right eyelid.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 30 percent for the service connected ptosis of the 
right eyelid have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6019, 
6074 (2002).

2.  The criteria for the assignment of an effective date 
prior to 26 April 1996 for the grant of service connection 
for disfigurement of the right eyelid have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the June 
1996 and July 2000 rating decisions of the evidence needed 
to substantiate his claims.  He was provided an 
opportunity to submit such evidence.  In the July 1996, 
July 2000 and July 2002 statements of the case, the RO 
notified the veteran of all regulations relating to his 
claims, informed him of the reasons for which it had 
denied his claims, and provided him additional 
opportunities to present evidence and argument in support 
of his claims.  In addition, the veteran has been informed 
as to VA's duty to notify him about his claims, VA's duty 
to assist him in obtaining evidence for his claims, what 
had been done to assist the veteran with his claims, and 
what information or evidence that VA needed from the 
veteran.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim (to include what evidence VA would 
obtain and what evidence the veteran would obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All 
available VA outpatient and inpatient treatment records 
have been obtained.  The veteran has presented testimony 
at a videoconference hearing.  In short, VA has fulfilled 
the duty to assist by aiding the veteran in obtaining 
evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Higher evaluation for ptosis of the right eyelid

The service medical records show that complete third 
cranial nerve palsy was manifest in service due to 
multiple gunshot wounds of the head with penetration of 
the skull and face.  As a result, the veteran suffered 
from complete ptosis of the right eyelid.  

By rating action in August 1964, service connection was 
awarded for ptosis of the right eyelid and a 30 percent 
evaluation was assigned.  In April 1996, the veteran filed 
a claim for an increased rating for the service connected 
ptosis of the right eyelid.  

On VA eye examination in June 1996, the veteran reported 
that he could not see out of his right eye.  Corrected 
left eye vision was 20/20 both near and at a distance.  
There was only light perception of the right eye.  Ocular 
motility showed the right eye was down and out with 
minimal motility.  The left eye had full motility.  Slit 
lamp examination showed complete ptosis of the right eye 
with a mature cataract.  The left eye was completely 
normal to dilated funduscopic examination.  The diagnoses 
were traumatic third nerve palsy of the right eye which 
was stable; and mature cataract of the right eye.

On VA eye examination in July 1999, the veteran reported 
that his vision was about the same in the right eye and 
was unchanged in the left eye.  On examination, there was 
light perception of the right eye.  Vision of the left eye 
was 20/20 corrected.  Extraocular motility was full in the 
left eye.  There was complete third nerve palsy of the 
right eye.  The right eye was in the down and out position 
without elevation or adduction.  External examination 
showed complete right ptosis of the right eye.  Slit lamp 
examination showed a mature dense white cataract of the 
right eye.  Dilated fundus examination of the left eye 
showed normal disc macula, vessel and periphery.  In 
summary, there was complete third nerve palsy of right eye 
with resulting complete severe ptosis of the right eye; 
the veteran was unable to see out of the right eye 
secondary to the mature white cataract; and there was very 
good retained vision of the left eye.  

A February 2000 VA physician statement indicates that as a 
result of an injury, the veteran was blind in the right 
eye (full loss of vision).  There was enough vision so 
that the veteran could distinguish dark from light when he 
would hold his right eyelid open with his finger.

The veteran testified in October 2002 that he had never 
been able to open or use his right eye since suffering the 
inservice injury; and he requested the assignment of 
service connection benefits for disfigurement of the right 
eyelid from the time of the original adjudication as this 
disability had been obvious since service.


Analysis

Service connection is in effect for ptosis of the right 
eyelid, evaluated as 30 percent disabling under DC 6019 of 
VA's Schedule for Rating Disabilities, 38 C.F.R.    Part. 
4.  It is the veteran's contention that this disability 
warrants the assignment of a higher disability evaluation.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and Part 4.  Separate diagnostic codes 
identify the various disabilities. 38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected ptosis of the right eye 
involves drooping of the upper eyelid which, in turn, 
obscures vision.  The RO has assigned a 30 percent 
evaluation for right eye ptosis pursuant to 38 C.F.R. § 
4.84a, Diagnostic Code 6019, which provides that ptosis, 
in which the pupil is wholly obscured, is to be rated 
equivalent to visual acuity of 5/200.

Generally, in establishing an evaluation for a service- 
connected disability, the use of manifestations not 
resulting from the service-connected disease or injury is 
to be avoided.  38 C.F.R. § 4.14.  However, under certain 
circumstances, compensation is payable for the 
combinations of service-connected and non-service-
connected disabilities as if both disabilities were 
service-connected, provided that the non-service-connected 
disability is not the result of willful misconduct.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383.  For the eyes, the 
foregoing is applicable when there is blindness in one eye 
as a result of service-connected disability and blindness 
in the other eye as a result of non- service-connected 
disability.  Id.  As such, when evaluating the service-
connected eye, it is proper to consider the non-service-
connected eye as normal (20/40 or better), unless there is 
total blindness in both eyes.  38 U.S.C.A. § 1160; 38 
C.F.R. §§ 3.383, 4.79; Villano v. Brown, 10 Vet. App. 248 
(1997).

In the present case, the evidence does not reflect, nor 
does the veteran contend, that there is blindness in his 
non-service-connected left eye.  Thus, in evaluating his 
right eye disability, the non-service-connected left eye 
vision will be considered 20/40, reflecting normal vision. 

Reviewing the recent medical evidence of record, the Board 
notes that VA eye examination reports from June 1996 and 
July 1999 show that the veteran has complete ptosis of the 
right eye.  Thus, right eye vision is considered to be 
5/200.  As noted above, the non-service-connected left eye 
is deemed to have 20/40 vision.  This correlates to a 30 
percent rating for the right eye disability under 38 
C.F.R. § 4.84a, Code 6074 and Table V.

Since the veteran is not service-connected for the left 
eye and he is not blind in the left eye, in order to 
receive a higher rating he must have anatomical loss of 
the service- connected right eye, which is not the case.

Given the foregoing, there is currently no basis to 
warrant a rating in excess of 30 percent for the service-
connected right eye ptosis.  The Board finds that the 
preponderance of the evidence is against the claim for 
increase, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The potential application of various provisions of Title 
38 of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
There is, however, nothing in the record to suggest that 
the veteran's service connected right eye ptosis causes 
problems not contemplated by the pertinent rating 
criteria.  The Board, therefore, will not consider an 
extraschedular evaluation in this case.  




Earlier effective date claim

It is the veteran's contention that he is entitled to an 
earlier effective date for the award of service connection 
for disfigurement of the right eyelid.  

Except as otherwise provided, the effective date of an 
award of compensation based on an original claim or a 
claim reopened after a final adjudication shall be fixed 
in accordance with the facts found, but shall not be 
earlier than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.  

A claim or application is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to 
benefit.  38 C.F.R. § 3.1(p).  Any communication 
indicating an intent to apply for benefits, will be 
accepted as an informal claim as long as it identifies the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  

The record is devoid of any communication from the veteran 
or his representative at any time indicating an intent to 
apply for compensation benefits for disfigurement of the 
right eyelid prior to the acknowledged date of claim of 26 
April 1996.  

In this regard, the Board has considered VA medical 
records for the one year time period prior to 26 April 
1996 to determine whether an informal claim had been 
filed.  A May 1995 VA outpatient notation shows the 
veteran was treated for medication for a dermatology 
problem.  In June, he was treated for an ear condition.  
In August, the veteran was seen for new glasses.  The 
provisions of 38 C.F.R. § 3.157(b) allow that, once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a VA outpatient record, examination report, or 
hospital report will be accepted as an informal claim for 
increased benefits or an informal claim to reopen, in 
which case the date of the VA outpatient or hospital 
examination or the date of admission to a VA hospital will 
be accepted as the date of receipt of the claim.  
Moreover, 38 C.F.R. § 3.157(b)(1) provides that the latter 
provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within 1 year 
from the date of such examination, treatment or hospital 
admission.  See also 38 U.S.C.A. § 501(a).

In the veteran's case, review of the record shows VA 
medical treatment of the veteran in the one year time 
period prior to 26 April 1996, but these medical records 
do not relate to disfigurement of the right eyelid.  
Moreover, the provisions of 38 C.F.R. § 3.157 are not for 
application in this case where the veteran had not in the 
first instance filed an original claim for compensation 
benefits for disfigurement and met the 38 C.F.R. 
§ 3.155(a) regulatory requirements regarding 
identification of the benefit sought.  Rather, the 
provisions of 38 C.F.R. § 3.157 apply, in pertinent part, 
only to situations in which a formal claim for 
compensation has been allowed, and the issue is 
entitlement to an increased rating for the already 
service-connected disability, or a formal claim for 
compensation has been disallowed for the reason that the 
service connected disability was not compensable in 
degree--neither of which are at issue in this appeal 
regarding the effective date of the grant of compensation 
benefits.

The core of the veteran's claim, in essence, is that his 
1964 claim of service connection for residuals of a 
gunshot wound included all related disabilities inclusive 
of a claim for disfigurement.  The basis of this 
contention is the fact that the disfigurement had been 
present since the inception of the injury.  Since this was 
an obvious disability, service connection should have been 
granted at the time of the original claim.  It is 
therefore maintained that an effective date should be 
assigned from the date of service discharge.

The Board will first look to the July 2000 rating decision 
to discern the basis of the grant of service connection 
for disfigurement.  It was noted that the veteran had 
continuously prosecuted a claim for a higher evaluation 
for right eye disability since April 26, 1996.  Liberally 
construing this claim, it was determined that it included 
a claim for disfigurement; thus, service connection was 
granted for this separate disability.  The July 2002 
statement of the case further indicates that this 
additional grant of service connection was made possible 
by the case of Esteban v. Brown, 6 Vet. App. 259 (1994).  
Prior to the Esteban case, it would have been against the 
practice of VA to grant service connection for 
disfigurement in this case as such a grant would have 
constituted pyramiding.  See 38 C.F.R. § 4.14.

In Esteban, the Court determined that it was proper to 
grant service connection for separate and distinct 
manifestations of the same injury if none of the 
symptomatology for any of the separate grants of service 
connection is duplicative of or overlapping with the 
symptomatology of another grant of service connection.  
Esteban at 262.  In the present case, the RO indicated 
that prior to Esteban, as ptosis and disfigurement of the 
right eyelid were considered to be manifestations of the 
same injury, service connection would not be granted for 
both.  See 38 C.F.R. § 4.14.  As the claim for 
disfigurement, which was liberally construed to date from 
the 26 April 1996 higher rating claim, post dated the 
Esteban holding, the RO granted service connection for 
disfigurement as it was determined that a grant of service 
connection for disfigurement did not include 
symptomatology which was duplicative or overlapping with 
the prior grant for ptosis.  

The Board further looks to VAOPGPREC 10-94 for guidance in 
this matter.  The issue raised therein was whether 
38 U.S.C.A. § 5110(g), which governs effective dates of 
awards of compensation based on liberalizing laws or 
administrative issues, applied to awards based on judicial 
precedents?  The context for this question concerns the 
situation where a claim is filed after a precedential 
decision had already been handed down.  This is the 
situation in this case as Esteban was issued in 1994 and 
the instant claim was received in April 1996.  It was held 
that the effective date of an award of compensation based 
upon judicial precedent alone was governed by 38 U.S.C.A. 
§ 5110(a) and not 38 U.S.C.A. § 5110(g).  That is, the 
effective date may generally be no earlier than the date 
of receipt of claim.  This holding is on all fours with 
the case at bar.  The grant of service connection for 
disfigurement was based upon judicial precedent, namely 
the Esteban case; thus, the provisions of 38 U.S.C.A. 
§ 5110(a) are controlling.  

As noted above, the record in this case shows that the 
veteran's claim concerning disfigurement of the right 
eyelid was received on 26 April 1996, many years following 
separation from service.  As this claim was received more 
than one year following separation from service, the 
proper effective date for the grant of service connection 
may not be the day following separation from service.

Where a claim for compensation is received more than one 
year following separation from service, the controlling 
law and regulations specifically provide that the proper 
effective date may be no earlier than the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Thus, the proper effective date for the grant of 
service connection for disfigurement on a direct 
incurrence basis (as there is no basis for an earlier 
informal claim as detailed above), can be no earlier than 
the date of receipt of the veteran's claim on 26 April 
1996.

In the absence of an evidentiary or legal basis for 
assigning an effective date prior to April 26, 1996 for 
the grant of service connection for disfigurement, the 
Board finds that the current effective date is 
appropriate.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim. 



ORDER

Entitlement to an increased rating in excess of 30 percent 
for the service connected ptosis of the right eyelid is 
denied.

Entitlement to an effective date earlier than April 26, 
1996 for the grant of service connection for disfigurement 
of the right eyelid is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

